Wood, J., (after stating the facts). When the case of Felton v. Brown, 102 Ark. 658, was remanded with directions “to enter a decree in accordance with the opinion,” the chancery court was only authorized to make disposition of the lands involved in that controversy and embraced within the decree, and the chancery court, when the case was remanded, could only dispose of the lands in accordance with the decree of this court affirming the decree of the chancery court disposing of and settling the homestead and dower rights of Mary. A. Felton in the land of her deceased husband, Marion Felton. An examination of the pleadings will discover that the land now in controversy was not in issue and was not embraced in the lands disposed of by the decree, and there was nothing in the original decree divesting the title to the southwest quarter of the northeast quarter of section 2, township 2 north, range 9 west, out of Mary A. Felton and investing same in Carrie Brown. This court affirmed the decree of the chancellor in the disposition made of the homestead and dower rights of Mary A. Felton in the land of her deceased husband, Marion Felton. This disposition of the land in controversy was not germane to the issues raised and disposed of by the former decree in the case and was without authority under the mandate issued on the decree in Felton v. Brown, above mentioned. So much, therefore, of the decree now on review as divests the title out of the appellant and invests the same in appellee, Carrie Brown, is reversed and set aside. In other respects, the decree is in all things affirmed. The cause will be remanded to the chancery court with directions to enter a decree in accordance with this opinion.